

	

		II

		109th CONGRESS

		1st Session

		S. 1981

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to impose a

		  temporary windfall profit tax on crude oil, to rebate a portion of the tax

		  collected back to American consumers, to fund programs under the Low-Income

		  Home Energy Assistance Act of 1981 and tax incentives for the manufacture of

		  energy efficient motor vehicles by using a portion of the proceeds of such tax,

		  and to deposit the balance of the tax collected into the Highway Trust Fund to

		  support the funding of highway projects and to aid highway users, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Windfall Profits Tax Act of

			 2005.

		2.Windfall profits

			 tax

			(a)In

			 generalSubtitle E of the Internal Revenue Code of 1986 (relating

			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at

			 the end thereof the following new chapter:

				

					56Windfall profits

				on crude oil

						

							Sec. 5896. Imposition of

				  tax.

							Sec. 5897. Windfall profit; removal

				  price; adjusted base price; qualified investment.

							Sec. 5898. Special rules and

				  definitions.

						

						5896.Imposition of

				tax

							(a)In

				generalIn addition to any other tax imposed under this title,

				there is hereby imposed on any integrated oil company (as defined in section

				291(b)(4)) an excise tax equal to the amount equal to 50 percent of the

				windfall profit from all barrels of taxable crude oil removed from the property

				during each taxable year.

							(b)Fractional part

				of barrelIn the case of a fraction of a barrel, the tax imposed

				by subsection (a) shall be the same fraction of the amount of such tax imposed

				on the whole barrel.

							(c)Tax paid by

				producerThe tax imposed by this section shall be paid by the

				producer of the taxable crude oil.

							5897.Windfall

				profit; removal price; adjusted base price

							(a)General

				ruleFor purposes of this chapter, the term windfall

				profit means the excess of the removal price of the barrel of taxable

				crude oil over the adjusted base price of such barrel.

							(b)Removal

				priceFor purposes of this chapter—

								(1)In

				generalExcept as otherwise provided in this subsection, the term

				removal price means the amount for which the barrel of taxable

				crude oil is sold.

								(2)Sales between

				related personsIn the case of a sale between related persons,

				the removal price shall not be less than the constructive sales price for

				purposes of determining gross income from the property under section

				613.

								(3)Oil removed

				from property before saleIf crude oil is removed from the

				property before it is sold, the removal price shall be the constructive sales

				price for purposes of determining gross income from the property under section

				613.

								(4)Refining begun

				on propertyIf the manufacture or conversion of crude oil into

				refined products begins before such oil is removed from the property—

									(A)such oil shall be

				treated as removed on the day such manufacture or conversion begins, and

									(B)the removal price

				shall be the constructive sales price for purposes of determining gross income

				from the property under section 613.

									(5)PropertyThe

				term property has the meaning given such term by section

				614.

								(c)Adjusted base

				price defined

								(1)In

				generalFor purposes of this chapter, the term adjusted

				base price means $40 for each barrel of taxable crude oil plus an amount

				equal to—

									(A)such base price,

				multiplied by

									(B)the inflation

				adjustment for the calendar year in which the taxable crude oil is removed from

				the property.

									The amount

				determined under the preceding sentence shall be rounded to the nearest

				cent.(2)Inflation

				adjustment

									(A)In

				generalFor purposes of paragraph (1), the inflation adjustment

				for any calendar year after 2006 is the percentage by which—

										(i)the implicit

				price deflator for the gross national product for the preceding calendar year,

				exceeds

										(ii)such deflator

				for the calendar year ending December 31, 2005.

										(B)First revision

				of price deflator usedFor purposes of subparagraph (A), the

				first revision of the price deflator shall be used.

									5898.Special rules

				and definitions 

							(a)Withholding and

				deposit of taxThe Secretary shall provide such rules as are

				necessary for the withholding and deposit of the tax imposed under section 5896

				on any taxable crude oil.

							(b)Records and

				informationEach taxpayer liable for tax under section 5896 shall

				keep such records, make such returns, and furnish such information (to the

				Secretary and to other persons having an interest in the taxable crude oil)

				with respect to such oil as the Secretary may by regulations prescribe.

							(c)Return of

				windfall profit taxThe Secretary shall provide for the filing

				and the time of such filing of the return of the tax imposed under section

				5896.

							(d)DefinitionsFor

				purposes of this chapter—

								(1)ProducerThe

				term producer means the holder of the economic interest with

				respect to the crude oil.

								(2)Crude

				oil

									(A)In

				generalThe term crude oil includes crude oil

				condensates and natural gasoline.

									(B)Exclusion of

				newly discovered oilSuch term shall not include any oil produced

				from a well drilled after the date of the enactment of the

				Windfall Profits Tax Act of

				2005, except with respect to any oil produced from a well drilled

				after such date on any proven oil or gas property (within the meaning of

				section 613A(c)(9)(A)).

									(3)BarrelThe

				term barrel means 42 United States gallons.

								(e)Adjustment of

				removal priceIn determining the removal price of oil from a

				property in the case of any transaction, the Secretary may adjust the removal

				price to reflect clearly the fair market value of oil removed.

							(f)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary or appropriate

				to carry out the purposes of this chapter.

							(g)TerminationThis

				section shall not apply to taxable crude oil removed after the date which is 10

				years after the date of the enactment of this

				section.

							.

			(b)Clerical

			 amendmentThe table of chapters for subtitle E of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Chapter 56. Windfall profit on crude

				oil.

					

					.

			(c)Deductibility

			 of windfall profit taxThe first sentence of section 164(a) of

			 the Internal Revenue Code of 1986 (relating to deduction for taxes) is amended

			 by inserting after paragraph (5) the following new paragraph:

				

					(6)The windfall

				profit tax imposed by section

				5896.

					.

			(d)American

			 consumer rebate

				(1)In

			 generalSubchapter B of chapter 65 of the Internal Revenue Code

			 of 1986 (relating to rules of special application in the case of abatements,

			 credits, and refunds) is amended by adding at the end the following new

			 section:

					

						6430.American

				consumer rebate

							(a)General

				ruleExcept as otherwise provided in this section, each

				individual shall be treated as having made a payment against the tax imposed by

				chapter 1 in an amount equal to_

								(1)in the case of

				any taxable year beginning in 2006, $150, and

								(2)in the case of

				any taxable year beginning after 2006, the applicable amount.

								(b)Applicable

				amountFor purposes of this section, the applicable amount for

				any taxpayer for any taxable year shall be determined by the Secretary not

				later than December 31 (beginning in 2007) taking into account the number of

				such taxpayers and 75 percent of the amount of revenues in the Treasury

				resulting from the tax imposed by section 5896 for such taxable year.

							(c)Credits and

				refundsUnder regulations prescribed by the Secretary, any amount

				treated as a payment under subsection (a) for the taxable year shall be

				credited against the tax liability of the taxpayer under section 1 for such

				taxable year or, in the absence of such tax liability of the taxpayer for such

				taxable year, refunded to the taxpayer.

							(d)Certain persons

				not eligibleThis section shall not apply to—

								(1)any individual

				with respect to whom a deduction under section 151 is allowable to another

				taxpayer for a taxable year beginning in the calendar year in which such

				individual’s taxable year begins,

								(2)any estate or

				trust, or

								(3)any nonresident

				alien

				individual.

								.

				(2)Conforming

			 amendmentSection 1324(b)(2) of title 31, United States Code, is

			 amended by inserting before the period , or enacted by the

			 Windfall Profits Tax Act of

			 2005.

				(3)Clerical

			 amendmentThe table of sections for subchapter B of chapter 65 of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new item:

					

						

							Sec. 6430. American consumer

				rebate.

						

						.

				(4)Effective

			 dateThe amendments made by this subsection shall take effect on

			 the date of the enactment of this Act.

				(e)Low Income Home

			 Energy Assistance Trust Fund

				(1)In

			 generalSubchapter A of chapter 98 of the Internal Revenue Code

			 of 1986 (relating to trust fund code) is amended by adding at the end the

			 following new section:

					

						9511.Low-Income

				Home Energy Assistance Trust Fund

							(a)Creation of

				Trust FundThere is established in the Treasury of the United

				States a trust fund to be known as the Low-Income Home Energy Assistance

				Trust Fund, consisting of any amount appropriated or credited to the

				Trust Fund as provided in this section or section 9602(b).

							(b)Transfers to

				Trust FundThere are hereby appropriated to the Low-Income Home

				Energy Assistance Trust Fund for each fiscal year beginning after September 30,

				2005, amounts equivalent to 7.5 percent of the taxes received in the Treasury

				under section 5896 (relating to windfall profit tax on crude oil) for such

				fiscal year.

							(c)Expenditures

				from Trust FundAmounts in the Low Income Home Energy Assistance

				Trust Fund shall be available, without further appropriation, for each fiscal

				year to carry out the program under the Low-Income Home Energy Assistance Act

				of 1981 for which funds are authorized under section 2602(b) of such Act for

				such fiscal year, but only if not less than $1,800,000,000 has been

				appropriated for such program for such fiscal year (determined without regard

				to any amount appropriated to the Low Income Home Energy Assistance Trust

				Fund).

							.

				(2)Clerical

			 amendmentThe table of sections for such subchapter is amended by

			 adding at the end the following new item:

					

						

							Sec. 9511. Low-Income Home Energy

				Assistance Trust

				Fund.

						

						.

				(f)Energy

			 efficient motor vehicles manufacturing credit

				(1)In

			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended

			 by adding at the end the following new section:

					

						30D.Energy

				efficient motor vehicles manufacturing credit

							(a)Credit

				allowedIn the case of an eligible taxpayer, subject to a credit

				allocation under subsection (e) to such eligible taxpayer, there shall be

				allowed as a credit against the tax imposed by this chapter for the taxable

				year to an amount equal to the sum of—

								(1)the initial

				investment credit determined under subsection (b) for the taxable year,

								(2)the fuel economy

				achievement credit determined under subsection (c) for such taxable year,

				and

								(3)the eligible

				components R&D credit determined under subsection (d) for such taxable

				year.

								(b)Initial

				investment creditFor purposes of this section, the initial

				investment credit is equal to 20 percent of the qualified investment of an

				eligible taxpayer with respect to energy efficient motor vehicles during the

				taxable year beginning in 2006.

							(c)Fuel economy

				achievement creditFor purposes of this section—

								(1)In

				generalIn the case of an eligible taxpayer who meets the

				requirements of paragraph (2) for a model year ending in a taxable year

				specified in the table contained in paragraph (3), the fuel economy achievement

				credit for such taxable year is equal to 30 percent of the sum of—

									(A)at the election

				of the eligible taxpayer, such qualified investment for any preceding taxable

				year beginning after 2005 if such taxable year has not previously been taken

				into account under this subsection by such taxpayer, plus

									(B)at the election

				of the eligible taxpayer, the qualified investment with respect to energy

				efficient motor vehicles of the eligible taxpayer for the taxable year

				beginning in 2015.

									(2)Demonstrated

				combined fleet economy improvementsThe requirements of this

				paragraph are met for any model year ending in a taxable year if the eligible

				taxpayer can demonstrate to the satisfaction of the Secretary that the

				percentage by which the taxpayer's overall combined fuel economy standard for

				the taxpayer's vehicle fleet for such model year exceeds such standard for such

				taxpayer's 2005 model year as reported to the National Highway Traffic Safety

				Administration under section 32907 of title 49, United States Code, is not less

				than the percentage determined for such model year under paragraph (3).

								(3)Percentage

				increaseThe percentage determined under this paragraph for any

				taxable year is equal to—

									

										

											

												Model

						year ending inPercentage

												

												taxable

						yearincrease

												

											

											

												20085

												

												200910

												

												201015

												

												201120

												

												201227.5

												

												201335

												

												201442.5

												

												201550

												

											

										

									

								(d)Eligible

				components R&D creditFor purposes of this section, the

				eligible R&D credit for any taxable year is equal to 30 percent of the

				research and development costs paid or incurred by an eligible taxpayer for

				such taxable year with respect to eligible components used or to be used in the

				manufacture of energy efficient motor vehicles.

							(e)Limitation

								(1)Initial

				investment credit and fuel economy achievement creditSubject to

				paragraph (2), the aggregate amount of initial investment credits and fuel

				economy achievement credits allowed under subsection (a) for any taxable year

				beginning in a calendar year after 2005 shall be allocated by the Secretary

				among all eligible taxpayers—

									(A)based on each

				eligible taxpayer's percentage of the total qualified investment of all such

				taxpayers, and

									(B)such that such

				aggregate amount does not exceed—

										(i)$1,000,000,000,

				plus

										(ii)any amount of

				credit unallocated during any preceding calendar year.

										(2)Eligible

				components R&D creditOf the dollar amount available for

				allocation under paragraph (1) for any taxable year, 10 percent of such amount

				shall be allocated in the same manner by the Secretary among all eligible

				taxpayers with respect to the eligible components R&D credit.

								(f)Qualified

				investmentFor purposes of this section—

								(1)In

				generalThe qualified investment for any taxable year is equal to

				the incremental costs incurred during such taxable year—

									(A)to re-equip or

				expand any manufacturing facility of the eligible taxpayer to produce energy

				efficient motor vehicles or to produce eligible components, and

									(B)for engineering

				integration of such vehicles and components as described in subsection

				(h).

									(2)Attribution

				rulesIn the event a facility of the eligible taxpayer produces

				both energy efficient motor vehicles and conventional motor vehicles, or

				eligible and non-eligible components, only the qualified investment

				attributable to production of energy efficient motor vehicles and the research

				and development costs attributable to eligible components shall be taken into

				account.

								(g)Energy

				efficient motor vehicles and eligible componentsFor purposes of

				this section—

								(1)Energy

				efficient motor vehicleThe term energy efficient motor

				vehicle means—

									(A)any new advanced

				lean burn technology motor vehicle (as defined in section 30B(c)(3) determined

				without regard to subparagraph (A)(iv)(II) thereof or the weight limitation

				under subparagraph (A)(iv)(I) thereof),

									(B)any new qualified

				hybrid motor vehicle (as defined in section 30B(d)(3)(A) determined without

				regard to subparagraph (A)(ii)(II) thereof, the weight limitation under

				subparagraph (A)(ii)(I) thereof, and subparagraph (A)(iv) thereof), or

									(C)any other new

				technology motor vehicle identified by the Secretary as offering a substantial

				increase in fuel economy.

									(2)Eligible

				componentsThe term eligible component means any

				component inherent to any energy efficient motor vehicle, including—

									(A)with respect to

				any gasoline-electric new qualified hybrid motor vehicle—

										(i)electric motor or

				generator,

										(ii)power split

				device,

										(iii)power control

				unit,

										(iv)power

				controls,

										(v)integrated

				starter generator, or

										(vi)battery,

										(B)with respect to

				any new advanced lean burn technology motor vehicle—

										(i)diesel

				engine,

										(ii)turbocharger,

										(iii)fuel injection

				system, or

										(iv)after-treatment

				system, such as a particle filter or NOx absorber, and

										(C)with respect to

				any energy efficient motor vehicle, any other component approved by the

				Secretary.

									(h)Engineering

				integration costsFor purposes of subsection (f)(1)(B), costs for

				engineering integration are costs incurred prior to the market introduction of

				energy efficient vehicles for engineering tasks related to—

								(1)incorporating

				eligible components into the design of energy efficient motor vehicles,

				and

								(2)designing new

				tooling and equipment for production facilities which produce eligible

				components or energy efficient motor vehicles.

								(i)Eligible

				taxpayerFor purposes of this section, the term eligible

				taxpayer means, with respect to any taxable year, any taxpayer if more

				than 25 percent of the taxpayer's gross receipts for the taxable year is

				derived from the manufacture of motor vehicles or any component parts of such

				vehicles.

							(j)Limitation

				based on amount of taxThe credit allowed under subsection (a)

				for the taxable year shall not exceed the excess of—

								(1)the sum

				of—

									(A)the regular tax

				liability (as defined in section 26(b)) for such taxable year, plus

									(B)the tax imposed

				by section 55 for such taxable year, over

									(2)the sum of the

				credits allowable under subpart A and sections 27, 30, 30B, and 30C for the

				taxable year.

								(k)Reduction in

				basisFor purposes of this subtitle, if a credit is allowed under

				this section for any expenditure with respect to any property, the increase in

				the basis of such property which would (but for this paragraph) result from

				such expenditure shall be reduced by the amount of the credit so

				allowed.

							(l)No double

				benefit

								(1)Coordination

				with other deductions and creditsThe amount of any deduction or

				other credit allowable under this chapter for any cost taken into account in

				determining the amount of the credit under subsection (a) shall be reduced by

				the amount of such credit attributable to such cost.

								(2)Research and

				development costs

									(A)In

				generalExcept as provided in subparagraph (B), any amount

				described in subsection (d) taken into account in determining the amount of the

				credit under subsection (a) for any taxable year shall not be taken into

				account for purposes of determining the credit under section 41 for such

				taxable year.

									(B)Costs taken

				into account in determining base period research expensesAny

				amounts described in subsection (d) taken into account in determining the

				amount of the credit under subsection (a) for any taxable year which are

				qualified research expenses (within the meaning of section 41(b)) shall be

				taken into account in determining base period research expenses for purposes of

				applying section 41 to subsequent taxable years.

									(m)Business

				carryovers allowedIf the credit allowable under subsection (a)

				for a taxable year exceeds the limitation under subsection (j) for such taxable

				year, such excess (to the extent of the credit allowable with respect to

				property subject to the allowance for depreciation) shall be allowed as a

				credit carryback and carryforward under rules similar to the rules of section

				39.

							(n)Definitions and

				special rulesFor purposes of this section—

								(1)DefinitionsAny

				term which is used in this section and in chapter 329 of title 49, United

				States Code, shall have the meaning given such term by such chapter.

								(2)Special

				rulesRules similar to the rules of paragraphs (4) and (5) of

				section 179A(e) and paragraphs (1) and (2) of section 41(f) shall apply.

								(o)Election not to

				take creditNo credit shall be allowed under subsection (a) for

				any property if the taxpayer elects not to have this section apply to such

				property.

							(p)RegulationsThe

				Secretary shall prescribe such regulations as necessary to carry out the

				provisions of this section.

							(q)TerminationThis

				section shall not apply to any qualified investment made after December 31,

				2015.

							.

				(2)Conforming

			 amendments

					(A)Section 1016(a)

			 of such Code is amended by striking and at the end of paragraph

			 (36), by striking the period at the end of paragraph (37) and inserting

			 , and, and by adding at the end the following new

			 paragraph:

						

							(38)to the extent

				provided in section

				30D(k).

							.

					(B)Section 6501(m)

			 of such Code is amended by inserting 30D(o), after

			 30C(e)(5),.

					(C)The table of

			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is

			 amended by inserting after the item relating to section 30C the following new

			 item:

						

							

								Sec. 30D. Energy efficient motor vehicles

				manufacturing

				credit.

							

							.

					(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 amounts incurred in taxable years beginning after December 31, 2005.

				(g)Transfer to

			 Highway Trust Fund to fund highway projects and aid highway users

				(1)In

			 generalSection 9503(b)(1) of the Internal Revenue Code of 1986

			 (relating to certain taxes) is amended—

					(A)by inserting

			 (before January 1, 2016, in the case of taxes under section

			 5896) after 2011,

					(B)by striking

			 and at the end of subparagraph (D),

					(C)by striking the

			 period at the end of subparagraph (E) and inserting ,

			 and,

					(D)by inserting

			 after subparagraph (E) the following new subparagraph:

						

							(F)section 5896

				(relating to windfall profit tax).

							,

				and

					(E)by adding at the

			 end the following new sentence: For purposes of this paragraph, the

			 aggregate amount which is appropriated to the Highway Trust Fund as determined

			 by reference to taxes received under section 5896 shall be reduced by the

			 aggregate amount of the American consumer rebate determined under section 6430,

			 the amount appropriated for each fiscal year to the Low-Income Home Energy

			 Assistance Trust Fund under section 9511(b), and an amount of $1,000,000,000

			 for each of fiscal years 2006 through 2015.

					(2)Portion to Mass

			 Transit AccountSection 9503(e)(2) of such Code (relating to

			 transfers to Mass Transit Account) is amended by inserting and 18.5

			 percent of the amounts appropriated to the Highway Trust Fund under subsection

			 (b) which are attributable to the tax under section 5896 after

			 1983.

				(3)Special rule

			 regarding highway projects funded by windfall profit tax

			 revenuesNotwithstanding section 120 of title 23, United States

			 Code, the Federal share of the cost of any project or activity carried out

			 using funds deposited in the Highway Trust Fund under section 9503(b)(1)(F) of

			 the Internal Revenue Code of 1986 shall be 100 percent to the extent such funds

			 are available under such section.

				(h)Effective

			 dateExcept as otherwise provided, the amendments made by this

			 section shall apply to crude oil removed after the date of the enactment of

			 this Act, in taxable years ending after such date.

			

